Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 18, 2015                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150672                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 150672
                                                                    COA: 314060
                                                                    Wayne CC: 04-000496-FC
  SAMIR HADOUS,
           Defendant-Appellant.

  _____________________________________/

         On order of the Court, the application for leave to appeal the October 28, 2014
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of People v Temelkoski (Docket No. 150643) is pending on appeal before this Court
  and that the decision in that case may resolve an issue raised in the present application for
  leave to appeal, we ORDER that the application be held in ABEYANCE pending the
  decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 18, 2015
           a1008
                                                                               Clerk